Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The submission entered March 31, 2022 in response to an Office Action mailed March 1, 2022 is acknowledged.
Claims 1-4 are pending.  Claim(s) 1 is/are currently amended. 
The objections to the drawings presented in the Office Action listed above are hereby withdrawn.

Response to Arguments
Applicant's arguments filed March 31, 2022 have been fully considered but they are not persuasive. 
Applicant's amendments have overcome some of the rejections under 35 USC 112. However, some issues under 35 USC 112 remain fully addressed. Further, the amendments have resulted in new issues under 35 USC 112, which is presented below. 
Regarding the recitation of a "scraper conveyor" and a "scraper machine", the claim language is unclear as to if these are separate elements. The claim language uses different terms, specifically "conveyor" and "machine", which would be interpreted as being different elements. The claim contains recitations "frictional force monitoring system for middle troughs of a scraper conveyor", "the three-dimensional force sensor and the temperature sensor are configured to achieve multi-point interconnected monitoring, thermal and force data about the middle trough during operation of the scraper conveyor is obtained in real time", "a fault position in a scraper machine is determined according to exceptional data", "the scraper conveyor has a fault at this position", "an overall load capacity, overall frictional force, and average coefficient of the scraper machine" and "the segments of the scraper machine". The claim language never makes clear that the "scraper conveyor" and "scraper machine" are related to one another.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim(s) 1, the claim language is unclear as to what the difference between the "scraper conveyor" and "scraper machine". The claim language should be amended to clearly set forth the relationship between the scraper conveyor and the scraper machine.
Regarding Claim(s) 1, the claim language "tangential friction forces measured by the three-dimensional force sensor and temperature data measured by the pre-embedded temperature sensor are numbered each group of sensing devices and marked their positions, if data is excessively large or small at a certain position, the frictional force monitoring system is determined according to the number and position" is grammatically incorrect. A suggested amendment of -- the sensing devices are grouped, each group of sensing devices is numbered and the positions of each group are marked, tangential friction forces is measured by the three-dimensional force sensor and temperature is measured by the pre-embedded temperature, if data is excessively large or small at a certain position, the frictional force monitoring system determines according to the number and position of a data exception group, that the scraper conveyor has a fault at this position --.
Claims 2-4 are rejected as being dependent upon a rejected base claim.

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653